UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-1547


SAMUEL LEROY SMITH; SARAH ANN PHILLIPS SMITH,

                    Plaintiffs - Appellants,

             v.

KENNETH S. NUGENT, P.C.,

                    Defendant - Appellee.



Appeal from the United States District Court for the District of South Carolina, at Aiken.
Henry M. Herlong, Jr., Senior District Judge. (1:17-cv-01818-HMH)


Submitted: September 18, 2018                               Decided: September 20, 2018


Before WILKINSON and THACKER, Circuit Judges, and TRAXLER, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Samuel L. Smith, Sarah A. Smith, Appellants Pro Se. Gary James Toman, WEINBERG,
WHEELER, HUDGINS, GUNN & DIAL, LLC, Atlanta, Georgia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Samuel L. Smith and Sarah A. Smith filed a civil action against Kenneth S.

Nugent, P.C., asserting breach of a contract of representation. The district court referred

the matter to a magistrate judge pursuant to 28 U.S.C. § 636(b)(1)(B) (2012). The

magistrate judge recommended granting the Defendant’s motion for summary judgment

and advised the Smiths that failure to file timely, specific objections to the

recommendation could result in waiver of appellate review of a district court order based

on the recommendation.       Despite this warning, the Smiths failed to file specific

objections. The district court adopted the recommendation and granted the Defendant’s

motion for summary judgment. The Smiths appeal.

       The timely filing of specific objections to a magistrate judge’s recommendation is

necessary to preserve appellate review of the substance of that recommendation when the

parties have been warned of the consequences of noncompliance. Wright v. Collins, 766
F.2d 841, 845-46 (4th Cir. 1985); see also Thomas v. Arn, 474 U.S. 140 (1985). The

Smiths have waived appellate review by failing to file objections after receiving proper

notice. Accordingly, we affirm the judgment of the district court. We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.



                                                                              AFFIRMED




                                            2